significant index no department of the treasury internal_revenue_service washington d c tax exempt and ee iion feb ein - - - plan no year of failure re dear the plan if any one of the conditions provided in the ruling letter dated date as modified by the ruling letter dated date is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities shall not apply to any plan_year ending on or after the date the condition is not satisfied this letter constitutes notice that the ruling letter dated date ruling letter’ which modified the ruling letter dated date granting conditional approval for a 10-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 has been modified your authorized representatives agreed to this modification on date specifically the ruling letter has been modified in substantive part sentence of the paragraph just below the conditions on page four' with the following sentence to replace the first it is our understanding that the plan will fail to meet one of the conditions in the ruling letter during the plan_year beginning year of failure therefore the approval to extend the amortization periods for amortizing the unfunded liabilities does not apply to the plan_year beginning year of failure and all subsequent plan years prior to the modification the sentence read as follows if any one of the conditions provided in the letter_ruling as modified by this letter is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void to the plan has been in critical status since the that the plan has not failed any of the requirements in paragraphs or of sec_4971 of the code accordingly no tax under sec_4971 shall be imposed under sec_4971 for the year of failure plan_year and all subsequent plan years in which the plan is in critical status and has not failed any of the requirements in paragraphs or of sec_4971 of the code it is our understanding plan_year this modification carries out the purposes of erisa and protects participants the failure to provide this modification to the extension would be a substantial risk to the continuation of the plan and would be adverse to participants’ interests we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representatives pursuant to a power_of_attorney on file in this office if you have any questions regarding this matter please contact id yat - sincerely david m ziegler manager employee_plans actuarial group
